

116 HCON 123 IH: Directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from unauthorized hostilities in the Republic of Yemen.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 123IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. DeFazio (for himself, Mrs. Dingell, Mr. Castro of Texas, Mr. Biggs, Mr. Khanna, Mr. Pocan, Mr. Rooney of Florida, and Mr. Gaetz) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONDirecting the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from unauthorized hostilities in the Republic of Yemen.1.Removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress(a)FindingsCongress finds the following:(1)Unauthorized United States military participation in the Saudi-led war in Yemen has contributed to producing the world’s largest humanitarian crisis, with an estimated 20 million people dependent on food aid and two million children under five years of age requiring treatment for malnutrition. Over five years of military conflict, 50 percent of Yemen’s healthcare infrastructure has closed, and Saudi-led bombings have destroyed over 70 hospitals. COVID-19 is now spreading largely undetected across Yemen’s immuno-compromised population.(2)Congress has the sole power to declare war under article I, section 8, clause 11 of the United States Constitution.(3)Congress has not declared war with respect to, or provided a specific statutory authorization for, the conflict between military forces led by Saudi Arabia, including forces from the United Arab Emirates, Bahrain, Kuwait, Egypt, Jordan, Morocco, Senegal, and Sudan (the Saudi-led coalition), against the Houthis, also known as Ansar Allah, in the Republic of Yemen.(4)Since March 2015, members of the United States Armed Forces have been introduced into hostilities between the Saudi-led coalition and the Houthis.(5)The conflict between the Saudi-led coalition and the Houthis constitutes, within the meaning of section 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)), either hostilities or a situation where imminent involvement in hostilities is clearly indicated by the circumstances into which United States Armed Forces have been introduced.(6)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that, at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs by concurrent resolution.(7)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities, and activities that the United States has conducted in support of the Saudi-led coalition fall within this definition.(8)No specific statutory authorization for the use of United States Armed Forces with respect to the conflict between the Saudi-led coalition and the Houthis in Yemen has been enacted, and no provision of law explicitly authorizes the assignment of United States Armed Forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of the Saudi or United Arab Emirates in hostilities against Yemen’s Houthis.(b)Removal of armed forcesPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to remove United States Armed Forces from hostilities against the Houthis in the Republic of Yemen, except United States Armed Forces engaged in operations directed at Al Qaeda in the Arabian Peninsula or associated forces, by not later than the date that is 30 days after the date of the adoption of this concurrent resolution (unless the President requests and the Congress authorizes a later date), and unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted. For purposes of this resolution, in this section, the term hostilities includes the assignment of United States Armed Forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of the Saudi or United Arab Emirates in hostilities against Yemen’s Houthis.2.Rule of construction regarding no authorization for use of military forceConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), nothing in this concurrent resolution may be construed as authorizing the use of military force.